NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-000171-21

C.G.,

         Plaintiff-Appellant,

v.

APPLEBEES BAR AND
GRILL INC., DOHERTY INC.,
and CAESER GONZALES,

     Defendants-Respondents.
__________________________

                   Argued March 9, 2022 – Decided July 20, 2022

                   Before Judges Messano, Accurso and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Morris County, Docket No. L-1157-21.

                   Mark Mulick argued the cause for appellant.

                   Dena B. Calo argued the cause for respondent Doherty
                   Management Services, LLC (Saul Ewing Arnstein &
                   Lehr LLP, attorneys; Dena B. Calo and Zachary M.
                   Kimmel, on the brief).

PER CURIAM
        Plaintiff C.G. appeals pursuant to Rule 2:2-3(a) from an order dismissing

her hostile work environment complaint against Doherty Management

Services, LLC (improperly pleaded as "Applebees Bar and Grill Inc." and

"Doherty Inc.") and one of its employees, Caesar Gonzales, and compelling

arbitration.1 She raises only one issue — that the trial court erred in

converting Doherty's motion to dismiss, which she contends was brought

pursuant to Rule 4:6-2(e), to a motion to dismiss pursuant to Rule 4:6-2(a) and

refusing to treat it as a motion for summary judgment when the court was

presented and considered the operative arbitration agreement, a document

outside the pleadings. As plaintiff has not identified any factual dispute, and

concedes she signed the arbitration agreement submitted on the motion when

she applied for employment, we find the error, if there was one, harmless. We

accordingly affirm the order compelling arbitration.

        The critical facts are easily summarized. Plaintiff began working for

Doherty shortly after she graduated from high school. She avers she is a

lesbian and was harassed nearly every day of the nearly seven years she

worked as an Applebees server by defendant Gonzales, her supervisor. She

alleges Gonzales regularly addressed her with homophobic slurs in the


1
    Gonzales did not file an answer and has not participated in this appeal.
                                                                          A-000171-21
                                         2
presence of management and staff, and once even physically assaulted her,

punching her in the nose in an incident witnessed by a manager and captured

on video. She claims Doherty was aware of the abuse and did nothing in

response to her complaints.

      In opposition to Doherty's motion to dismiss her complaint and compel

arbitration, plaintiff objected to the admission of documents attached to a

certification by Doherty's counsel, including plaintiff's employment

application and signed arbitration agreement from 2014, as well as a 2018

arbitration agreement plaintiff allegedly acknowledged electronically.

Although contending the documents were hearsay and should not be admitted

on the motion, and that she had not acknowledged the 2018 agreement,

plaintiff conceded she signed the 2014 arbitration agreement on August 24,

2014, about five-and-a-half months after her eighteenth birthday, "as part of

[her] hiring process."

      The arbitration agreement plaintiff signed is captioned "MANDATORY

ARBITRATION AGREEMENT" and states, among other things, that "any

claim, dispute, and/or controversy . . . arising from, related to, or having any

relationship or connection whatsoever with my seeking employment with,

employment by, or other association with Doherty Enterprises" would be


                                                                          A-000171-21
                                        3
subject to arbitration, including "any claims of employment discrimination,

harassment, and/or retaliation under Title VII and all other applicable federal,

state, or local statute, regulation, or common law doctrine." The agreement

further states any claim, dispute, or controversy that "would otherwise require

or allow resort to any court or other governmental dispute resolution forum"

would "be submitted to and determined exclusively by binding arbitration"

controlled by the Federal Arbitration Act and that "[a]ny dispute shall be

submitted for resolution to an impartial arbitrator selected under the Rules of

the American Arbitration Association." Above the signature line, the

agreement states, "I UNDERSTAND BY AGREEING TO THIS BINDING

ARBITRATION PROVISION, BOTH I AND DOHERTY ENTERPRISES

WAIVE OUR RIGHTS TO TRIAL BY JURY. I FURTHER UNDERSTAND

THAT THIS BINDING ARBITRATION AGREEMENT IS A CONTRACT."

      Doherty filed a reply brief ignoring its violation of Rule 1:6-6 by

submitting a certification of counsel of facts not within her personal

knowledge, see Venner v. Allstate, 306 N.J. Super. 106, 111 (App. Div. 1997);

Pressler & Verniero, Current N.J. Court Rules, cmt. on R. 1:6-6 (2022) (noting

"[a]ffidavits by attorneys of facts not based on their personal knowledge but

related to them by and within the primary knowledge of their clients constitute


                                                                            A-000171-21
                                        4
objectionable hearsay"), and asserting the motion to dismiss was made

generally under Rule 4:6-2, not specifically under Rule 4:6-2(e), and should be

considered under Rule 4:6-2(a), lack of subject matter jurisdiction.

      At oral argument on the motion, plaintiff's counsel asserted Doherty had

not mentioned Rule 4:6-2(a) in its moving papers or initial brief and had cited

Rule 4:6-2(e) and was thus estopped from changing its position in its reply

papers. Counsel argued the court was required to treat the motion as one for

summary judgment under Rule 4:6-2(e), and that summary judgment was

inappropriate because plaintiff disputed that she had acknowledged the 2018

arbitration agreement, contending a manager had done so without advising her

of the contents.

      Counsel also argued plaintiff was barely eighteen when she signed the

2014 arbitration agreement, which he contended was "basically

incomprehensible to somebody of that age and education level." He argued

there was nothing in the agreement alerting plaintiff to "the limitations of

discovery in an arbitration matter," or that she was waiving any right to an

appeal, and nothing advising she should seek counsel before signing it. He

stressed plaintiff was uncounseled when she signed what was captioned a

"mandatory arbitration agreement" and was thus "a young woman . . . being


                                                                          A-000171-21
                                        5
taken advantage of by an employer to have her lose her right to a jury trial" to

"get the job."

      Following oral argument, the judge issued a written decision setting out

the parties' positions and discussing the controlling cases regarding

enforceability of arbitration agreements, including Martindale v. Sandvik, Inc.,

173 N.J. 76, 92 (2002) (holding "[t]he insertion of an arbitration agreement in

an application for employment simply does not violate public policy"). Noting

the strong public policy favoring arbitration agreements as a means of dispute

resolution, see Flanzman v. Jenny Craig, Inc., 244 N.J. 119, 133 (2020), the

judge found plaintiff was of legal age when she signed the 2014 arbitration

agreement, which contained a clear waiver of the right to judicial proceedings

and jury trial, submitting it as part of her employment application, and thereby

demonstrating in the judge's words, "a mutual assent to contract," see Skuse v.

Pfizer, Inc., 244 N.J. 30, 48, 70 (2020). The judge rejected plaintiff's

procedural argument, relying on Hoffman v. Supplements Togo Mgmt., LLC,

419 N.J. Super. 596, 611 n.7 (App. Div. 2011), in which we struck a forum

selection clause obscured from ready review on the defendant's website but

noted "[t]he trial court appropriately considered, with respect to the motion to

dismiss for lack of subject matter jurisdiction under Rule 4:6-2(a), matters


                                                                           A-000171-21
                                        6
outside the pleadings, without converting that specific application to a

summary judgment motion. Cf. R. 4:6-2(e) (requiring such conversion only

for motions to dismiss for failure to state a claim under subsection (e) of

the Rule)."

      As already noted, plaintiff has limited her argument on this appeal to the

court's alleged error in refusing to convert Doherty's motion to dismiss to one

for summary judgment under Rule 4:6-2(e). We need not delve into here

whether a Rule 4:6-2 motion to dismiss and compel arbitration is more

appropriately categorized as a Rule 4:6-2(a) motion to dismiss for lack of

subject matter jurisdiction, which permits consideration of matters outside the

pleadings without converting the motion to one for summary judgment, or a

Rule 4:6-2(e) motion for failure to state a claim, which requires converting the

motion to dismiss to one for summary judgment if matters beyond the

pleadings are presented. Arguments can be made for and against both, and we

suspect the facts will likely dictate which a court deems more appropriate in

any given case. See Pressler & Verniero, cmt. 4.1.1 on R. 4:6-2 (noting Rule

4:6-2(e) "motions are often complex and consequential in much the same

fashion as a motion for summary judgment").




                                                                           A-000171-21
                                        7
      But regardless of whether the trial court would have considered

Doherty's motion under Rule 4:6-2(a), or instead under Rule 4:6-2(e), the

result would have been the same. Plaintiff conceded on the motion that she

signed the 2014 agreement after she had obtained her majority, and she has

sensibly abandoned any claims as to the agreement's unconscionability on

appeal, see 539 Absecon Boulevard, L.L.C. v. Shan Enters. Ltd. P'ship, 406

N.J. Super. 242, 272 n.10 (App. Div. 2009) (noting claims not briefed are

deemed abandoned); Pressler & Verniero, cmt. 5 on R. 2:6-2 ("It is, of course,

clear that an issue not briefed is deemed waived."). Because that

uncontroverted fact is dispositive of both the Rule 4:6-2 motion and this

appeal, making the dispute over whether plaintiff acknowledged the 2018

agreement inconsequential, we affirm the decision compelling arbitration.

      Although we affirm the substance of the trial court's decision, we note it

erred in dismissing plaintiff's complaint with prejudice, instead of dismissing it

without prejudice, see Blair v. Scott Specialty Gases, 283 F.3d 595, 601-02 (3d

Cir. 2002) (order dismissing case without prejudice where all claims were

arbitrable was final and immediately appealable); R. 2:2-3(a) ("any order

either compelling arbitration, whether the action is dismissed or stayed, . . .

shall . . . be deemed a final judgment of the court for appeal purposes") , or


                                                                           A-000171-21
                                         8
staying it, see Antonucci v. Curvature Newco, Inc., 470 N.J. Super. 553, 557-

58 (App. Div. 2022) (remanding for entry of an amended order compelling

arbitration and staying the Law Division action until arbitration completed

pursuant to section 3 of the Federal Arbitration Act, 9 U.S.C. §§ 1-16). We

accordingly remand for the limited purpose of the issuance of a corrective

order compelling arbitration and dismissing the Law Division action without

prejudice or staying the case pending completion of the arbitration. We do not

retain jurisdiction.

      Affirmed and remanded for entry of a corrective order.




                                                                        A-000171-21
                                       9